
	

113 HR 1215 IH: Chetco River Protection Act of 2013
U.S. House of Representatives
2013-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1215
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2013
			Mr. DeFazio (for
			 himself, Mr. Blumenauer, and
			 Ms. Bonamici) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Wild and Scenic Rivers Act to make technical
		  corrections to the segment designations for the Chetco River,
		  Oregon.
	
	
		1.Short titleThis Act may be cited as the
			 Chetco River Protection Act of
			 2013.
		2.Technical
			 Corrections to the Wild and Scenic Rivers ActSection 3(a)(69) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1274(a)(69)) is amended—
			(1)by inserting
			 before The 44.5-mile the following:
				
					(A)Designations
					;
			(2)by redesignating
			 subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii),
			 respectively;
			(3)in clause (i), as
			 redesignated—
				(A)by striking
			 25.5-mile and inserting 27.5-mile; and
				(B)by striking
			 Boulder Creek at the Kalmiopsis Wilderness boundary and
			 inserting Mislatnah Creek;
				(4)in clause (ii), as
			 redesignated—
				(A)by striking
			 8 and inserting 7.5;
				(B)by striking
			 Boulder Creek and inserting Mislatnah Creek;
			 and
				(C)by striking
			 Steel Bridge and inserting Eagle Creek;
				(5)in clause (iii), as redesignated—
				(A)by striking
			 11 and inserting 9.5; and
				(B)by striking
			 Steel Bridge and inserting Eagle Creek;
			 and
				(6)by adding at the
			 end the following:
				
					(B)WithdrawalSubject to valid rights, the Federal land
				within the boundaries of the river segments designated by subparagraph (A), is
				withdrawn from all forms of—
						(i)entry, appropriation, or disposal under the
				public land laws;
						(ii)location, entry, and patent under the
				mining laws; and
						(iii)disposition under all laws pertaining to
				mineral and geothermal leasing or mineral
				materials.
						.
			
